Citation Nr: 0315300	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  03-09 227	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 1984 decision by the Board of Veterans' Appeals 
(Board) that denied a claim of entitlement to service 
connection for a psychiatric disability.  

(The issue of entitlement to an effective date prior to 
November 30, 1995, for a grant of service connection for an 
acquired psychiatric disability will be the subject of a 
separate Board decision.)


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The moving party is a veteran who served on active duty from 
May 1966 to March 1970.  

This case comes before the Board as a matter of original 
jurisdiction of a motion alleging CUE in a December 1984 
Board decision.  The Board denied reconsideration of the 
December 1984 decision in March 2003.  The moving party also 
has an appeal pending before the Board on the issue of 
entitlement to an effective date prior to November 30, 1995, 
for a grant of service connection for an acquired psychiatric 
disability.  Because that matter is within the Board's 
appellate jurisdiction (as opposed to a matter of original 
jurisdiction), it has been docketed separately at the Board 
and will be addressed in a separate Board decision. 
 

FINDINGS OF FACT

1.  In December 1984, the Board denied a claim of entitlement 
to service connection for an acquired psychiatric disability.  

2.  The Board's decision of December 1984 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were either not considered or were misapplied.


CONCLUSION OF LAW

The December 1984 Board decision that denied service 
connection for an acquired psychiatric disability does not 
contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002)).  In Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001), the U.S. Court of 
Appeals for Veterans Claims (Court) held that the VCAA does 
not apply to CUE cases.  Accordingly, the Board finds that it 
may proceed with the adjudication of this case.  

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a).  
Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  

In the motion to revise the decision of December 1984 based 
on CUE, dated March 2003, the veteran's representative 
contends that there was CUE by the Board's failure to apply 
38 C.F.R. § 3.303(d).  He essentially contends that the 
acquired psychiatric disorder was clearly of service origin.  
Reference is made to treatment for a psychiatric disorder 
during the veteran's service. 

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  Examples of situations that are not CUE 
are:  (1) Changed diagnosis. A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision. (2) Duty to assist. The Secretary's failure to 
fulfill the duty to assist. (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

In the December 1984 decision, the Board found that while the 
veteran had to be hospitalized for psychiatric purposes for a 
time in service, he was able to serve for some time following 
this treatment without any further psychiatric problems.  The 
Board in December 1984 cited to the fact that the veteran 
denied having any psychiatric problems at his separation 
examination and clinical evaluation during this examination 
revealed a normal psychiatric status.  In March 1970, the 
veteran specifically denied having a series of psychiatric 
symptoms.  The essentially normal discharge evaluation 
clearly supports the Board's December 1984 determination.  

At the time of the Board's December 1984 decision, the 
evidence included a report by one medical examiner who was of 
the opinion that the veteran's psychiatric disorder was 
associated with service.  However, the Board weighed this 
medical opinion and addressed it in the December 1984 
decision.  Essentially, the Board found that the other 
evidence of record did not support this opinion.  To the 
extent that the veteran now attacks this determination 
because he disagrees with the manner in which the evidence 
was weighed, there can be no successful claim of CUE.  

As for the veteran's contention that the Board did not 
consider and apply the provisions of 38 C.F.R. § 3.303(d), 
the Board notes that this regulation provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Review of the December 1984 decision does show that 
38 C.F.R. § 3.303(d) was not specifically cited, although the 
conclusion of law cited to 38 C.F.R. § 3.303 which would 
appear to contemplate all subparts of this regulation.  

At any rate, it is unclear how the Board's failure to 
specifically cite § 3.303(d) provides a basis to find CUE in 
this case.  The Board did consider all of the evidence.  
While the May 1984 opinion arguably supported the veteran's 
case, the Board found that it was not supported by the other 
evidence of record.  It should be noted that a reading of the 
May 1984 examination report shows that the examiner was in 
fact attempting to base the opinion on symptoms which he 
viewed as having occurred episodically since service.  
However, other medical evidence of record showed that 
although the veteran was hospitalized in 1968, a personality 
disorder was diagnosed.  Further, no chronic psychiatric 
disorder was noted on separation examination in 1970; his 
psychiatric status was clinically normal at that time.  Other 
evidence before the Board suggested that the veteran had been 
functional for approximately 10 years after discharge from 
service until he became unemployed when his employer's 
business was sold.  The Board stresses that the May 1984 
medical opinion as to a link to service was actually based on 
what the examiner perceived as a continuity of pertinent 
symptomatology since service.  However, the Board found other 
competent evidence showing no such continuity to be more 
persuasive.  

In sum, the Board finds that the December 1984 Board decision 
was supported by evidence then of record.  The applicable 
statutory and regulatory provisions existing at that time 
were considered and applied.  While the provisions of 38 
C.F.R. § 3.303(d) were not expressly cited, this does not 
lead to the conclusion that the Board was not aware of this 
particular regulatory provision or that it failed to consider 
it.  The evidence before the Board in December 1984 was 
reviewed and considered in light of all provisions of 38 
C.F.R § 3.303.  The veteran may disagree with the Board's 
weighing of the evidence, but there was no clear and 
unmistakable error in the December 1984 decision.  


ORDER

The motion for revision of the December 1984 Board decision 
denying service connection for a psychiatric disorder based 
on CUE in that decision is denied.  



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




